             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                :
JEFFREY WALKER,
                                                :
                                                    Case No. ______________
                      Plaintiff,                :
                                                :   COMPLAINT FOR VIOLATIONS OF
               vs.                                  THE FEDERAL SECURITIES LAWS
                                   :
HIGHLANDS BANKSHARES, INC., ROBERT
W. MOSER, JR., E. CRAIG KENDRICK,  :                JURY TRIAL DEMANDED
CHARLES D. MEADE, III, CHARLES P.
OLINGER, MICHAEL F. ROSINUS, E.    :
SUTTON BACON, JR., and JON C.
LUNDBERG,                          :

                     Defendants.                :


       Plaintiff Jeffrey Walker (“Plaintiff”), upon information and belief, including an

examination and inquiry conducted by and through his counsel, except as to those allegations

pertaining to Plaintiff, which are alleged upon personal belief, alleges the following for his

Complaint:

                         NATURE AND SUMMARY OF THE ACTION

       1.     This action is brought by Plaintiff against Highlands Bankshares, Inc. (“Highlands”

or the “Company”) and the members of Highlands’ Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and

Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a

proposed transaction, pursuant to which Highlands will be acquired by First Community

Bankshares, Inc. (“First Community”) (the “Proposed Transaction”).
             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 2 of 21



        2.     On September 11, 2019, Highlands and First Community issued a joint press

release announcing that they had entered into an Agreement and Plan of Merger dated September

11, 2019 (the “Merger Agreement”) to sell Highlands to First Community. Under the terms of

the Merger Agreement, each Highlands stockholder will receive 0.2703 shares of First

Community common stock for each share of Highlands common stock they own (the “Merger

Consideration”). The Proposed Transaction is valued at approximately $91 million based on the

20-day average closing price of First Community’s common stock of $32.56 as of September 10,

2019.

        3.     On November 4, 2019, defendants caused to be filed a proxy statement/prospectus

on Form 424B3 (the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends

that Highlands stockholders vote in favor of the Proposed Transaction, omits or misrepresents

material information concerning, among other things: (i) the background of the Proposed

Transaction; (ii) Highlands management’s and First Community’s financial projections, relied

upon by the Company’s financial advisor Stephens Inc. (“Stephens”) in its financial analyses; (iii)

the data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by Stephens; and (iv) Stephens’ and Company insiders’ potential conflicts of interest.

Defendants authorized the issuance of the false and misleading Proxy Statement in violation of

Sections 14(a) and 20(a) of the Exchange Act.

        4.     In short, unless remedied, Highlands’ public stockholders will be irreparably

harmed because the Proxy Statement’s material misrepresentations and omissions prevent them

from making a sufficiently informed voting or appraisal decision on the Proposed Transaction.

Plaintiff seeks to enjoin the stockholder vote on the Proposed Transaction unless and until such

Exchange Act violations are cured.




                                                -2-
              Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 3 of 21



                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Highlands common stock trades

on the OTCQX Marketplace, which is headquartered in this District, rendering venue in this

District appropriate.

                                           THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Highlands.

        9.       Defendant Highlands is a Virginia corporation, with its principal executive offices

located at 340 W. Main Street, Abingdon, Virginia 24210. The Company is a one-bank holding

company and conducts the majority of its business operations through its wholly-owned bank

subsidiary, Highlands Union Bank (the “Bank”). Highlands has 15 offices located in North

Carolina, Eastern Tennessee, and Southwest Virginia. Highlands’ common stock trades on the

OTCQX Marketplace under the ticker symbol “HLND.”

        10.      Defendant Robert W. Moser (“Moser”) is Chairman of the Board and has been a

director of the Company since 2017.



                                                 -3-
              Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 4 of 21



        11.    Defendant E. Craig Kendrick (“Kendrick”) has been a director of the Company

since 2000.

        12.    Defendant Charles D. Meade, III (“Meade”) has been a director of the Company

since 2017.

        13.    Defendant Charles P. Olinger (“Olinger”) has been a director of the Company since

1995.

        14.    Defendant Michael F. Rosinus (“Rosinus”) has been a director of the Company

since 2019.

        15.    Defendant E. Sutton Bacon, Jr. (“Bacon”) has been a director of the Company since

2017.

        16.    Defendant Jon C. Lundberg (“Lundberg”) has been a director of the Company since

2015.

        17.    Defendants identified in paragraphs 10-16 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

        18.    First Community is a Virginia corporation, with its principal executive offices

located at 29 College Drive, Bluefield, Virginia, 24605. First Community is a financial holding

company that provides banking products and services through its wholly owned subsidiary First

Community Bank. First Community Bank operated 44 branch banking locations in Virginia, West

Virginia, North Carolina, and Tennessee as of June 30, 2019. First Community Bank offers wealth

management and investment advice through its Trust Division and First Community Wealth

Management, which collectively managed and administered $1.05 billion in combined assets as of

June 30, 2019. First Community reported consolidated assets of $2.21 billion as of June 30, 2019.




                                              -4-
             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 5 of 21



First Community’s common stock trades on the NASDAQ Global Select Market under the ticker

symbol “FCBC.”

                              SUBSTANTIVE ALLEGATIONS

Background of the Company

       19.     Highlands provides a relationship-based and highly personal banking experience to

small to mid-sized private businesses, professionals, and individuals. The Company conducts the

majority of its business operations through the Bank.

       20.     The Bank provides banking, insurance, wealth management, and other financial

solutions through 14 banking offices, a loan production office, and 148 full-time equivalent

associates located in North Carolina, Tennessee, and Virginia.

       21.     The Bank offers retail and commercial banking products and services to

individuals, businesses and local government customers. These products and services include

traditional deposit and loan options, including checking accounts, money market deposit accounts,

interest-bearing demand deposit accounts, savings accounts, time deposits, residential 1-4 family

loans, owner occupied and non-owner occupied commercial real estate loans, second mortgage

loans, home equity lines of credit, consumer, commercial/industrial, credit card and agricultural

loans. Other products and services offered include automatic funds transfer, night depository, safe

deposit, and other miscellaneous services normally offered by commercial banks.

       22.     Additionally, the Bank, through its wholly owned subsidiary Highlands Union

Insurance Services, Inc. (“HUIS”), joined a consortium of approximately forty-seven other

financial institutions to form Bankers’ Insurance, LLC. Bankers’ Insurance, LLC, as of December

31, 2018, had purchased multiple full service insurance agencies across the state of Virginia. HUIS

sells insurance products and services through Bankers’ Insurance, LLC.

       23.     Moreover, Highlands Union Financial Services, Inc., a wholly-owned subsidiary of



                                               -5-
             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 6 of 21



the Bank, was created to offer third party mutual funds and other financial services to its customers

in all market areas served by the Bank. Russell Road Properties, LLC was created to hold and

manage certain properties acquired by the Bank through foreclosure or deed in lieu of foreclosure.

       24.     On August 12, 2019, Highlands issued a press release announcing its second quarter

2019 financial results, including consolidated net income for the six months ending June 30, 2019

of $1.6 million, compared to $1.5 million earned during the same period of 2018 and second

quarter 2019 total revenue (net interest income plus noninterest income) of $6.0 million. The

Company further reported second quarter 2019 noninterest income of $933,000 compared to

$890,000 in the first quarter of 2019 due to higher BOLI and cardholder interchange income.

Bryan Booher, Highlands’ Interim President and Chief Executive Officer (“CEO”) commented on

the quarter, stating “[o]ur sales efforts during the second quarter were successful, with the loan

portfolio growing $9.4 million after two quarters of net shrinkage. Deposits have grown $15.6

million or 3.1 percent so far during 2019.”

The Process Leading to the Proposed Transaction

       25.     On January 24, 2019, the Board requested that Stephens run a process to determine

the value at which Highlands could either sell or raise capital for the purpose of pursuing mergers

and acquisitions and other strategic investments and potentially provide liquidity to certain

investors.

       26.     Thereafter, the Board engaged Stephens on April 4, 2019, and Stephens contacted

potential business combination partners. In total, 29 parties were contacted by Stephens, with 12

parties executing nondisclosure agreements.

       27.     In early May 2019, five financial institutions submitted initial indications of

interest, at implied prices that ranged from the low end of $7.53 per share of Highlands stock to

the high end of $9.50 per share of Highlands stock. First Community’s initial indication of interest



                                                -6-
             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 7 of 21



proposed a 100% stock transaction with a value range of $8.00 to $9.00 per share of Highlands

stock. A party identified in the Proxy Statement as “Institution A” submitted a bid with a value

range of $8.50 to $9.50 per share of Highlands stock, subject to further due diligence, in an 80%

stock and 20% cash transaction.

       28.     On May 20, 2019, First Community, based upon feedback from its financial advisor

Banks Street Partners’ (“BSP”) discussions with Stephens, submitted a revised indication of

interest to Highlands that increased the value range to $8.75 to $9.35 per share of Highlands stock.

       29.     On May 21, 2019, the Board met to discuss, among other things, the indications of

interest it had received and other strategic alternatives potentially available to the Company. At

this meeting, despite the fact that (i) Institution A’s proposal had a higher per share value range

than First Community’s proposal, (ii) three unidentified Board members raised concerns about

whether it was the right time to pursue a sale of the institution, particularly given the recent

termination of the written agreement with the Federal Reserve and the pending search for a new

CEO; (iii) members of the Board had concerns with respect to the impact on First Community’s

financial position as a result of the declining coal market; and (iv) three unidentified Board

members preferred to wait and remain a stand-alone institution, the majority of the Board

determined to move forward exclusively with First Community.

       30.     Thereafter, on May 24, 2019, Highlands signed the indication of interest with First

Community committing to a 60-day exclusivity period.

       31.     On July 1, 2019, First Community submitted a proposed post-due diligence price

of $9.00 per share of Highlands stock, assuming 100% stock consideration.

       32.     On July 23, 2019, the Board met to vote on whether to enter into the merger

agreement. The Board voted four-to-three in favor of the merger agreement with First Community.




                                               -7-
             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 8 of 21



The three Board members that did not vote in favor of the merger agreement and the merger raised

the same concerns previously raised at the May 21, 2019 Board meeting with respect to Highlands

remaining a stand-alone institution.

       33.     On July 23, 2019, First Community informed Highlands that, as the Board’s four-

to-three vote did not meet First Community’s condition requiring unanimous Board approval of

the merger agreement, First Community would not move forward with the proposed merger.

       34.     Between July 24, 2019 and July 30, 2019, the Chairman of the Board and other

Board members in support of the merger agreement and merger reached out to the three Board

members that voted against the merger in an attempt to address the concerns that had been

expressed by the opposing Board members. Despite these efforts, Highlands was unable to obtain

increased Board support, and on July 30, 2019, First Community formally withdrew its offer,

terminating the indication of interest.

       35.     On August 14, 2019, BSP contacted Stephens to reengage negotiations. BSP

relayed that First Community would consider moving forward with increased, even if not

unanimous, Board approval, reiterated the emphasis that First Community would place on its

community involvement in the communities in which Highlands operates and offered to formalize

its agreement to create an advisory board comprised of community members in the Abingdon,

Virginia market. First Community’s proposal otherwise had not changed from the proposal

adopted and approved by the Board on July 23, 2019.

       36.     At an August 21, 2019 Board meeting, defendant Moser conducted an unofficial

vote which indicated the Board unanimously supported the merger.

       37.     On September 3, 2019, the Board met, Stephens delivered its fairness opinion and

the Board adopted and approved the Merger Agreement.




                                             -8-
             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 9 of 21



       38.     On September 11, 2019, Highlands and First Community issued a joint press

release announcing the Proposed Transaction. The press release states, in relevant part:

       BLUEFIELD, Va., September 11, 2019 (GLOBE NEWSWIRE) – Bluefield, VA-
       based First Community Bankshares, Inc. (“First Community”) (NASDAQ: FCBC),
       parent company of First Community Bank (which operates in Tennessee under the
       trade name People’s Community Bank), and Abingdon, VA-based Highlands
       Bankshares, Inc. (“Highlands”) (OTCQX: HLND), parent company of Highlands
       Union Bank, jointly announced today their entry into an agreement and plan of
       merger pursuant to which First Community will acquire Highlands and its wholly-
       owned bank subsidiary, Highlands Union Bank. As of June 30, 2019, Highlands
       Union Bank had total assets of approximately $612 million. Upon completion of
       the transaction, First Community is expected to have total consolidated assets in
       excess of $2.8 billion.

       This combination will bring together two traditional southwestern Virginia
       community banks who serve the Highlands region in Virginia, North Carolina and
       Tennessee. “We are excited to join forces with the Highlands Union Bank team to
       continue to provide the highest level of service to our customers and the local
       communities we serve,” said Gary Mills, President and CEO of First Community
       Bank. Mr. Mills continued, “We welcome Highlands’ customers, employees and
       shareholders. We believe this highly strategic affiliation will mutually benefit our
       shareholders, customers and employees.”

       Bryan Booher, Interim CEO and President of Highlands, commented, “First
       Community will be an excellent partner when it comes to culture, commitment to
       customer satisfaction, and involvement in our local communities. Our customers
       will have access to a broader product offering and branch network while continuing
       to receive service that exceeds their expectations. Our employees will join a
       familiar culture and our shareholders will enjoy the benefits of being part of a high-
       performing $2.8 billion asset franchise.”

       “This natural partnership brings like-minded bankers and customers together to
       create an even stronger franchise to serve the people and communities of the tri-
       state Highlands region … both banks’ stakeholders are an integral part of this area
       and share its values of hard-work and community involvement,” said Will Stafford,
       Chairman and Chief Executive Officer of First Community.

       The agreement and plan of merger provides for the merger of Highlands with and
       into First Community, with First Community as the surviving corporation. Under
       the terms of the agreement and plan of merger, each share of Highlands common
       and preferred stock outstanding immediately prior to the merger will be converted
       into the right to receive 0.2703 shares of First Community common stock, which
       equates to $8.80 per share of Highlands common stock and an aggregate transaction




                                               -9-
             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 10 of 21



       value of approximately $91.0 million, based on First Community’s recent 20-day
       average closing price.

       First Community Bank and Highlands Union Bank have entered into a separate
       merger agreement providing for the merger of Highlands Union Bank with and into
       First Community Bank immediately following the merger of First Community and
       Highlands, with First Community Bank as the surviving bank.

       The transaction, which received unanimous approval by both First Community’s
       and Highland’s Board of Directors, is subject to customary closing conditions,
       including the approval of Highlands’ shareholders and the receipt of all required
       regulatory approvals. All members of the Highlands Board of Directors have
       entered into support agreements to vote their holdings in favor of the transaction.
       The transaction is expected to be consummated in the fourth quarter of 2019. At
       that time, a Highlands director will join the board of First Community Bank. First
       Community will also establish an Advisory Board to maintain a close connection
       with our customers in the Highlands Region. First Community expects the
       transaction to be neutral to tangible book value per share (non-GAAP) and to
       provide upper single digit accretion to earnings in the first year of the combination.

Insiders’ Interests in the Proposed Transaction

       39.     Highlands insiders are the primary beneficiaries of the Proposed Transaction, not

the Company’s public stockholders.       The Board and the Company’s executive officers are

conflicted because they will have secured unique benefits for themselves from the Proposed

Transaction not available to Plaintiff and the public stockholders of Highlands.

       40.     Notably, if they are terminated in connection with the Proposed Transaction,

Highlands’ named executive officers stand to receive substantial cash severance payments, as set

forth in the following table:




The Proxy Statement Contains Material Misstatements or Omissions

       41.     The defendants caused to be filed a materially incomplete and misleading Proxy

Statement with the SEC and disseminated it to Highlands’ stockholders. The Proxy Statement

misrepresents or omits material information that is necessary for the Company’s stockholders to



                                               - 10 -
              Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 11 of 21



make an informed decision whether to vote in favor of the Proposed Transaction or seek appraisal.

        42.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) the background of the Proposed Transaction; (ii) Highlands management’s and

First Community’s financial projections, relied upon by the Company’s financial advisor Stephens

in its financial analyses; (iii) the data and inputs underlying the financial valuation analyses that

support the fairness opinion provided by Stephens; and (iv) Stephens’ and Company insiders’

potential conflicts of interest.

Material Omissions Concerning the Background of the Proposed Transaction

        43.     The Proxy Statement omits material information regarding the background of the

Proposed Transaction.

        44.     The Proxy Statement fails to disclose any details of the steps and process

undertaken by Stephens to determine the value at which Highlands could either sell or raise capital

for the purpose of pursuing mergers and acquisitions and other strategic investments and

potentially provide liquidity to certain investors.

        45.     Additionally, the Proxy Statement sets forth that “[o]n the evening of May 20, 2019,

in an effort to eliminate other bidders from the process and avoid a second round of bids, First

Community, based upon feedback from BSP’s discussions with Stephens, submitted a revised

indication of interest to Highlands that increased the value range to $8.75 to $9.35 per share of

Highlands stock.” Proxy Statement at 44. The Proxy Statement fails to disclose the specific

feedback provided by Stephens to First Community’s financial advisor BSP, based upon which

First Community submitted a revised indication of interest. The Proxy Statement further fails to

disclose whether Stephens provided similar feedback to each of the other parties involved in the




                                                - 11 -
             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 12 of 21



sale process to put them on even footing with First Community, or provided the other bidders with

any opportunity to submit a revised offer.

       46.     Moreover, prior to entering into the indication of interest with First Community on

May 24, 2019 and committing to a 60-day exclusivity period, the Board met on May 21, 2019 to

evaluate the indications of interest the Company had received. According to the Proxy Statement,

“[t]hree [B]oard members raised concerns about whether it was the right time to pursue a sale of

the institution, particularly given the recent termination of the written agreement with the Federal

Reserve and the pending search for a new chief executive officer.” Id. at 45. These three Board

members thereafter voted against the merger, preferring to wait and remain a stand-alone

institution. The Proxy Statement fails to disclose the identities of these three Board members, and

the specific concerns expressed by the individual Board members.

       47.     Thereafter, at the July 23, 2019 Board meeting, these same three Board members

declined to vote in favor of the merger agreement and the merger with First Community and raised

the same concerns previously raised at the May 21, 2019 Board meeting with respect to Highlands

entering into a merger with First Community rather than remaining a stand-alone institution. The

Proxy Statement fails to disclose the identities of these three Board members, and the specific

concerns expressed by the individual Board members.

       48.     Following First Community’s refusal to proceed without unanimous Board

approval, between July 24 and July 30 “the Chairman of Highlands and other board members in

support of the merger agreement and merger [ ] reached out to the board members that voted

against the merger in an attempt to address the concerns that had been expressed by the opposing

board members.” Id. at 46. The Proxy Statement fails, however, to disclose any details regarding

how defendant Moser and the remaining Board members in favor of the deal attempted to address




                                               - 12 -
             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 13 of 21



the concerns held by the three opposing Board members.

       49.      Furthermore, the Proxy Statement sets forth that in connection with the sale process

“12 parties executed nondisclosure agreements” with the Company. Id. at 44. Critically, the Proxy

Statement fails to expressly indicate whether the nondisclosure agreements entered into with these

twelve parties contain “don’t-ask, don’t-waive” standstill provisions that are presently precluding

these parties from submitting a topping bid for the Company.

       50.      The disclosure of the terms of these non-disclosure agreements is crucial to

Highlands stockholders being fully informed of whether their fiduciaries have put in place

restrictive devices to foreclose a topping bid for the Company.

       51.      The omission of this information renders the statements in the “Background of the

Merger” section of the Proxy Statement false and/or materially misleading in contravention of the

Exchange Act.

Material Omissions Concerning Highlands’ and First Community’s Financial Projections

       52.      The Proxy Statement omits material information regarding the Company’s and First

Community’s financial projections provided by Highlands’ management and First Community’s

management, respectively, and relied upon by Stephens for its analyses.

       53.      For example, in connection with Stephens’ Discounted Cash Flow Analysis

(“DCF”), the Proxy Statement sets forth:

       Stephens performed a discounted cash flow analysis to estimate a valuation range
       for Highlands stock. In this analysis, Stephens used financial forecasts and
       projections relating to the earnings and assets for Highlands prepared, and provided
       to Stephens, by Highlands’ management, and assumed discount rates ranging from
       10.3% to 16.3%. The range of values was derived by adding (i) the present value
       of the estimated free cash flows that Highlands could generate over the period from
       June 30, 2019 to December 31, 2024 as a standalone company, and (ii) the present
       value of Highlands implied terminal value at the end of such period.

Id. at 57. The Proxy Statement, however, fails to disclose the estimated free cash flows that




                                               - 13 -
             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 14 of 21



Highlands could generate over the period from June 30, 2019 to December 31, 2024 as a standalone

company as well as the underlying line items.

       54.        Additionally, in connection with Stephens’ review of the proposed merger and the

preparation of its fairness opinion, Stephens “analyzed, on a pro forma basis, in reliance upon

financial projections and other information concerning Highlands and First Community prepared

by and assumptions provided by the managements of Highlands and First Community, the effect

of the merger on the balance sheet, capitalization ratios, earnings and tangible book value both in

the aggregate and, where applicable, on a per share basis of First Community.” Id. at 53. The

Proxy Statement fails, however, to disclose the financial projections and assumptions provided by

First Community’s management.

       55.        The omission of this information renders the statements in the “Certain First

Community and Highlands Unaudited Prospective Financial Information” and “Opinion of

Highlands’ Financial Advisor” sections of the Proxy Statement false and/or materially misleading

in contravention of the Exchange Act.

Material Omissions Concerning Stephens’ Financial Analyses

       56.        The Proxy Statement describes Stephens’ fairness opinion and the various valuation

analyses performed in support of its opinion. However, the description of Stephens’ fairness

opinion and analyses fails to include key inputs and assumptions underlying these analyses.

Without this information, as described below, Highlands’ public stockholders are unable to fully

understand these analyses and, thus, are unable to determine what weight, if any, to place on

Stephens’ fairness opinion in determining whether to vote in favor of the Proposed Transaction or

seek appraisal.

       57.        With respect to Stephens’ DCF, the Proxy Statement fails to disclose: (i) the




                                                - 14 -
               Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 15 of 21



estimated free cash flows that Highlands could generate over the period from June 30, 2019 to

December 31, 2024 as a standalone company; (ii) the implied terminal value of the Company; and

(iii) quantification of the inputs and assumptions underlying the discount rate range of 10.3% to

16.3%.

         58.     With respect to Stephens’ Pro Forma Financial Impact Analysis, the Proxy

Statement fails to disclose: (i) quantification of the accretion to First Community’s estimated EPS

for 2020 through 2024, Highlands estimated EPS for 2020 and 2021 and to First Community’s

estimated tangible book value per share; (ii) First Community’s estimated earnings per share for

2020 through 2024; (iii) the years the analysis indicated accretion to First Community’s estimated

tangible book value per share; and (iv) quantification of First Community’s estimated tangible

book value per share for the years indicated.

         59.     With respect to Stephens’ Selected Public Companies Analysis and Selected

Transaction Analysis, the Proxy Statement fails to disclose the individual multiples and financial

metrics for each of the companies and transactions analyzed by Stephens, respectively.

         60.     The omission of this information renders the statements in the “Opinion of

Highlands’ Financial Advisor” and “Certain First Community and Highlands Unaudited

Prospective Financial Information” sections of the Proxy Statement false and/or materially

misleading in contravention of the Exchange Act.

Material Omissions Concerning Stephens’ and Company Insiders’ Potential Conflicts of
Interest

         61.     The Proxy Statement fails to disclose material information concerning the potential

conflicts of interest faced by Stephens.

         62.     The Proxy Statement sets forth:

         Highlands has agreed to pay Stephens a fee for advisory services in connection with




                                                - 15 -
              Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 16 of 21



        the merger in an amount equal to the greater of (i) $750,000 or (ii) 1.35% of the
        transaction value of the merger consideration, which based on the First
        Community’s closing price of $34.00 on September 12, 2019 would be
        approximately $1,285,000. A substantial portion of this fee is contingent upon the
        closing of the transaction. For services rendered in connection with the delivery of
        its opinion, Highlands paid Stephens a fee of $150,000 upon delivery of its opinion.
        Highlands has also agreed to reimburse Stephens for its expenses incurred in
        connection with its services, including the fees and expenses of its counsel, and will
        indemnify Stephens against certain liabilities arising out of its engagement,
        including potential liabilities that could arise in connection with its opinion. During
        the past two years, Highlands has paid Stephens $375,000 in fees (which includes
        the fee for the fairness opinion) for the financial advisory services provided in
        connection with this merger. This amount will be credited against the contingent
        portion of the fee to be paid to Stephens at the closing of the merger.

Id. at 58. The Proxy Statement fails, however to disclose the portion of Stephens’ fee that is

contingent upon consummation of the Proposed Transaction. Additionally, the Proxy Statement

fails to disclose any previous services Stephens performed for First Community and the fees

received for such services.

        63.     Additionally, the Proxy Statement fails to disclose material information concerning

the conflicts of interest faced by Highlands insiders.

        64.     For example, the Proxy Statement sets forth:

        In connection with the merger, First Community Bank has made an offer to Bryan
        T. Booher to serve as the Vice President of Credit Administration of First
        Community Bank following consummation of the merger. Mr. Booher will be paid
        annual compensation of $155,000 and will be provided a signing bonus in the form
        of First Community common stock valued at $75,000 as of the date of Mr. Booher’s
        hire. The stock bonus will vest over a period of three years, beginning on the first
        anniversary of Mr. Booher’s date of hire and will be contingent on Mr. Booher’s
        continued employment with First Community Bank..

Id. at 62.

        65.     Additionally, the Proxy Statement sets forth:

        Under the merger agreement, First Community has agreed, prior to the closing date,
        to appoint one member of the current board of directors of Highlands, selected by
        First Community in consultation with Highlands (which we refer to as the
        “Highlands Designee”), to the board of directors of First Community Bank. The




                                                - 16 -
              Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 17 of 21



        directors of First Community holding office immediately prior to the effective time,
        will serve as the directors of the surviving corporation from and after the effective
        time of the merger and will hold office until their respective successors are duly
        elected and qualified, or their earlier death, resignation or removal. Additionally,
        First Community shall consult with Highlands board of directors to form an
        advisory board of community members in the Abingdon, Virginia market.

Id. at 68.

        66.     Yet, the Proxy Statement fails to disclose the details of any employment and

retention-related discussions and negotiations that occurred between First Community and

Highlands Board members and executive officers, including who participated in all such

communications, when they occurred and their content. The Proxy Statement further fails to

disclose whether any of First Community’s prior proposals or indications of interest mentioned

management retention or equity participation in the combined company.

        67.     Communications regarding post-transaction employment and merger-related

benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

This information is necessary for stockholders to understand potential conflicts of interest of

management and the Board, as that information provides illumination concerning motivations that

would prevent fiduciaries from acting solely in the best interests of the Company’s stockholders.

        68.     The omission of this information renders the statements in the “Background of the

Merger,” “Opinion of Highlands Financial Advisor” and “Interests of Highlands Directors and

Executive Officers in the Merger” sections of the Proxy Statement false and/or materially

misleading in contravention of the Exchange Act.

        69.     The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Proxy Statement. Absent disclosure of the foregoing material information prior

to the stockholder vote on the Proposed Transaction, Plaintiff and the other Highlands stockholders




                                               - 17 -
             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 18 of 21



will be unable to make an informed decision whether to vote in favor of the Proposed Transaction

or seek appraisal and are thus threatened with irreparable harm warranting the injunctive relief

sought herein.


                                       CLAIMS FOR RELIEF

                                                COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       70.       Plaintiff repeats all previous allegations as if set forth in full.

       71.       During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       72.       By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about the background of the Proposed

Transaction, the Company’s and First Community’s financial projections, the financial analyses

performed by the Company’s financial advisor, and potential conflicts of interest faced by the

Company’s financial advisor and Company insiders. The defendants were at least negligent in

filing the Proxy Statement with these materially false and misleading statements.

       73.       The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction or seek to exercise their appraisal rights.




                                                   - 18 -
             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 19 of 21



       74.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       75.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                  Claims Against the Individual Defendants for Violations of
                             Section 20(a) of the Exchange Act

       76.     Plaintiff repeats all previous allegations as if set forth in full.

       77.     The Individual Defendants acted as controlling persons of Highlands within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Highlands, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       78.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       79.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous




                                                 - 19 -
             Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 20 of 21



recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

       80.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       81.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       82.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Highlands’ stockholders

will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Highlands, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

               concert with them from proceeding with, consummating, or closing the Proposed

               Transaction and any vote on the Proposed Transaction, unless and until defendants

               disclose and disseminate the material information identified above to Highlands

               stockholders;




                                               - 20 -
          Case 1:19-cv-10978 Document 1 Filed 11/27/19 Page 21 of 21



     B.     In the event defendants consummate the Proposed Transaction, rescinding it and

            setting it aside or awarding rescissory damages to Plaintiff;

     C.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

            as well as SEC Rule 14a-9 promulgated thereunder;

     D.     Awarding Plaintiff the costs of this action, including reasonable allowance for

            Plaintiff’s attorneys’ and experts’ fees; and

     E.     Granting such other and further relief as this Court may deem just and proper.

                                      JURY DEMAND

     Plaintiff demands a trial by jury.

Dated: November 27, 2019                             WEISSLAW LLP


                                               By
                                                     Richard A. Acocelli
                                                     1500 Broadway, 16th Floor
                                                     New York, New York 10036
                                                     Tel: (212) 682-3025
                                                     Fax: (212) 682-3010
                                                     Email: racocelli@weisslawllp.com

                                                     Attorneys for Plaintiff




                                            - 21 -
